Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-20 are presented for examination.

EXAMINER'S AMENDMENT

	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Attorney Amrita Khurana on 8/23/2022.

3. The application has been amended as follows:
In Claim 12, replace “claim 111” with “claim 11”;
In Claim 14, replace “claim 111” with “claim 11”.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements recited in independent claim 1 and similarly in claims 11 & 16.  More specifically, the prior art of record does not specifically suggest a method, comprising:
the depth-segments separate the image into segments based on a cluster of pixel values from the depth-map information such that the cluster produces a minimum variance; analyzing each depth-segment of the image to determine a corresponding first set of keywords derived from the corresponding depth- segment of the image, wherein each first set of keywords describe at least one of an object, a feature, and an attribute included in the corresponding depth-segment of the image; identifying a second set of keywords for the image in its entirety, wherein the second set of keywords describe the at least one of the object, the feature, and the attribute included in the image; assigning depth-levels to each keyword in the second set of identified keywords based on a comparison of the first set of keywords and the second set of keywords and based on the corresponding depth-segment from which the first set of keywords was derived.
Dependent claims 2-10, 12-15 & 17-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153